United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0222
Issued: December 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 8, 2016 appellant, through counsel, filed a timely appeal from a June 2, 2016
merit decision and a September 20, 2016 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation,
effective February 8, 2015, due to her refusal of suitable work under 5 U.S.C. § 8106(c)(2); and
(2) whether it properly denied appellant’s request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 5, 2001 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that her hand and wrist conditions were due to the repetitive
motions required by her work duties. Specifically, she claimed that pounding bundles of mail,
pasting stamps down, and separating and casing mail caused or contributed to injuries to her hands
and wrists. OWCP accepted the claim for right carpal tunnel syndrome and left wrist sprain.3
Dr. Aerie Rim, appellant’s treating physiatrist, released appellant to return work on May 7,
2001 with restrictions of no repetitive wrist motion, heavy lifting, or heavy pushing. Appellant
returned to work in a limited-duty capacity and worked until September 2004 when her limitedduty position was withdrawn. OWCP began paying appellant wage-loss compensation on the
periodic rolls as of October 3, 2004.4
OWCP subsequently received a series of progress notes from Dr. Adriana Manta, a treating
physician Board-certified in physical medicine and rehabilitation. In a June 24, 2013 report,
Dr. Manta noted diagnoses of cervical radiculopathy, cervical disc displacement, carpal tunnel
syndrome, chronic pain, and Chiari I malformation.
On August 14, 2013 OWCP referred appellant for a second opinion examination to
Dr. Hormozan Aprin, a Board-certified orthopedic surgeon. It provided Dr. Aprin with appellant’s
medical records and an August 1, 2013 statement of accepted facts (SOAF) referencing OWCP
File No. xxxxxx906. OWCP asked him to address appellant’s disability status and to address her
limitations resulting from both her work-related and nonwork-related conditions.
In an October 1, 2013 report, Dr. Aprin noted his review of the SOAF and that appellant
reported a past medical history of a right shoulder and neck injury since 1996, from which she lost
10 months of work time. He found that appellant suffered from disabling residuals of her accepted
right carpal tunnel syndrome and left wrist sprain, which required further medical treatment.
Dr. Aprin also noted objective findings of cervical radiculopathy, right carpal tunnel syndrome,
and herniated cervical disc. He found that appellant had the following physical limitations due to
her work-related conditions: weakness in her hands, mostly right; decreased range of motion of
both wrists; and inability to hold and carry heavy objects. Accordingly, appellant could not push,
3

OWCP assigned the present claim OWCP File No. xxxxxx314. Appellant also has another accepted occupational
disease claim, under OWCP File No. xxxxxx906, which was accepted for musculoskeletal chest pain. Appellant noted
that she first became aware of her chest pain on October 10, 2001 which she alleged was caused by repeated lifting of
mail. OWCP File Nos. xxxxxx314 and xxxxxx906 has have not been administratively combined.
4
Appellant underwent second opinion evaluations on March 8, 2007 and April 29, 2009. Both second opinion
physicians found her able to perform limited-duty work.

2

pull, or lift heavy objects. Dr. Aprin found, however, that appellant was able to work part time in
a sedentary job with restrictions based on her work-related and nonwork-related hand and neck
conditions. The restrictions involved no more than four hours of bending/stooping, and repetitive
movements of the wrists and elbow. Also pushing/pulling and lifting were not to exceed 10 pounds
in four hours.
On September 17, 2014 the employing establishment offered appellant a modified position
as a city carrier. The physical requirements of the position included: standing and walking limited
to four hours; bending/stooping not to exceed four hours; repetitive movement of the wrist/elbows
not to exceed four hours; pulling/pushing and lifting not to exceed 10 pounds, and limited to four
hours.
On October 15, 2014 appellant signed the job offer “under protest and under duress.” She
indicated, in an attached October 14, 2014 statement, that she was unable to work because her
anxiety attacks would interfere with the limited-duty work and she believed that the job offered
would aggravate her accepted conditions. Appellant did not report to work.
In a November 12, 2014 notice, appellant was advised that OWCP found the job offer
suitable and in accordance with her medical limitations provided by Dr. Aprin and that the
employing establishment confirmed that the position remained open and available to her. OWCP
allowed appellant 30 days to accept the position or provide her reasons for refusal. It advised that
an employee who refuses an offer of suitable work without reasonable cause is not entitled to
further compensation for wage loss or a schedule award. Appellant, however, continued to refuse
to report to duty for the offered position.
In an October 1, 2014 report, Dr. Yardley Charles,5 a Board-certified physiatrist, noted that
appellant had related that her employing establishment requested that she return to work, but she
did not want to return to work.
In an October 15, 2014 report, Dr. Charles indicated that appellant was an anxious woman
who had musculoskeletal chest pain, cervical radiculopathy, bilateral carpal tunnel syndrome,
cervical disc displacement, and chronic pain due to trauma. She recommended that appellant be
followed by psychiatry for her anxiety and undergo physical therapy to manage her chronic
symptoms. Dr. Charles noted that appellant was incapable of returning to work in any capacity
due to her susceptibility to reinjury and lack of confidence. She indicated that appellant should be
re-examined to determine her disability status before being placed back on active duty.
By notice dated December 16, 2014, OWCP advised appellant that her refusal of the
offered position was not justified. It afforded her an additional 15 days to accept the offered
position.
In response to the 15-day notice, OWCP received a December 19, 2014 report from
Dr. Elizabeth Mathew, a Board-certified physiatrist. Dr. Mathew opined that appellant was
permanently disabled from work due to her accepted injury and was unable to work.

5

As Dr. Rim retired, appellant sought treatment with Dr. Charles.

3

In a December 19, 2014 attending physician’s report (Form CA-20), Dr. Charles diagnosed
appellant with chronic pain due to old trauma and prescribed physical therapy. She indicated that
appellant remained totally disabled from work from 2004 to the present due to chronicity of
symptoms.
By decision dated January 29, 2015, OWCP terminated appellant’s entitlement to wageloss and schedule award compensation benefits effective February 8, 2015 be she refused an offer
of suitable work. It found that Dr. Aprin’s report constituted the weight of the medical evidence
regarding appellant’s work tolerances and limitations.
On February 23, 2015 OWCP received appellant’s February 16, 2015 request for an oral
hearing before an OWCP hearing representative. A hearing was held on July 20, 2015.
In a February 17, 2015 report, Dr. Mathew opined that appellant’s symptoms and current
examination findings were causally related to her accepted work-related injury. She stated that
whatever the cause, the unending pain, tender points, and insomnia tended to increase anxiety,
reduced activity, and increased pain. Dr. Mathew opined that appellant was unable to return to the
work she was doing at the time of injury, in any capacity. She stated that appellant was vulnerable
to reinjury and was not confident that she could continue to be productive in the work along with
her ailments and anxieties. Dr. Mathew further opined that Dr. Aprin’s examination was out dated
and ignored that her symptoms were aggravated by prolonged sitting/standing, repetitive pulling,
pushing, or lifting affecting her wrists, neck, and hands and would continue if she worked part
time.
By decision dated September 8, 2015, an OWCP hearing representative affirmed OWCP’s
January 29, 2015 decision. He found that the medical documentation began to support an inability
to work due to conditions which were not accepted as work related only after a job was offered.
The hearing representative also found that the medical opinion of record was completely
unsupported by any discussion of objective findings of disability related to the myriad of medical
and psychological conditions which had not been accepted as work related; and were, therefore,
only based upon appellant’s own complaints.
On March 8, 2016 appellant, through counsel, requested reconsideration along with a
January 26, 2016 statement from appellant. She argued that OWCP’s hearing representative failed
to take into consideration all of her medical and psychological conditions in finding that the limited
duty position was suitable. Appellant noted that the job offer came more than one year after she
saw Dr. Aprin and alleged that Dr. Aprin was unaware of her various conditions and was not
provided records from her October 10, 2001 work-related injury. Appellant also stated that she
was very anxious and depressed about her condition and had a fear of reinjury by working at the
employing establishment. Counsel further alleged that the job offer required a long commute.
By decision dated June 2, 2016, OWCP denied modification of its September 8, 2015
decision. The claims examiner noted that appellant was only found totally disabled from work by
her treating physicians after the job offer was presented, and the evidence of record failed to
provide objective findings to support her complaints and the myriad medical and psychological
conditions.

4

On June 27, 2016 appellant, through counsel, requested reconsideration. Copies of reports
previously of record were not submitted with appellant’s previous request for reconsideration,
including: a December 22, 2011 report of Dr. Rim, a May 30, 2012 report of Dr. Charles, an
August 30, 2007 electrodiagnostic testing report of Dr. Rim, and an October 15, 2014 report of
Dr. Charles.
In a November 20, 2014 report, Dr. Sandeep Gupta, an internist and rheumatologist,
provided an assessment of polyarthalgia with pains in all four quadrants with increased tender
points with increased associated symptoms s/o fibromyalgia.
In a February 20, 2015 report, Dr. Aylin Kiyici, a Board-certified internist, indicated that
appellant had complaints of musculoskeletal chest pain, lumbar radiculopathy, cervical
radiculopathy, bilateral carpal tunnel syndrome, and fibromyalgia. She recommended that
appellant go on early retirement due to her work-related injuries and illness that have affected her
work.
In a January 21, 2015 report, Dr. Rajesh Bhatnagar, a neurologist, provided an assessment
of generalized anxiety disorder, depressive disorder, and fibromyalgia.
By decision dated September 20, 2016, OWCP denied appellant’s request for
reconsideration of the merits of her claim, finding that the evidence submitted was insufficient to
require a merit review.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(c) of FECA provides in pertinent part, “a partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”6
It is OWCP’s burden of proof to justify termination of compensation under section 8106(c) due to
refusal of suitable work or neglecting to perform suitable work.7 The implementing regulations
provide that an employee who refuses or neglects to work after suitable work has been offered or
secured for the employee has the burden of showing that such refusal or failure to work was
reasonable or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.8
To support termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of her refusal to accept such employment.9 In
determining what constitutes suitable work for a particular disabled employee, it considers the
employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area, the employee’s qualifications to perform such work and other
6

5 U.S.C. § 8106(c).

7

Joyce M. Doll, 53 ECAB 790 (2002).

8

20 C.F.R. § 10.517(a).

9
Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).

5

relevant factors.10 OWCP procedures provide that acceptable reasons for refusing an offered
position include withdrawal of the offer or medical evidence of inability to do the work or travel
to the job.11 Section 8106(c) will be narrowly construed as it serves as a penalty provision which
may bar an employee’s entitlement to compensation based on a refusal to accept a suitable offer
of employment.12 It is well established under this section of FECA, OWCP must consider both
preexisting and subsequently-acquired conditions in the evaluation of the suitability of an offered
position.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to justify the termination of appellant’s
compensation benefits pursuant to 5 U.S.C. § 8106(c) as appellant refused an offer of suitable
work.
In August 2013, OWCP referred appellant to Dr. Aprin for a second opinion evaluation to
determine the nature and extent of her disability. It provided these physicians with an August 1,
2013 SOAF, as well as appellant’s medical records. In an October 1, 2013 report, following a
physical evaluation and a review of the August 1, 2013 SOAF, as well as appellant’s medical
records including Dr. Manta’s recent progress notes, Dr. Aprin concluded that appellant continued
to experience residuals of her accepted right carpal tunnel syndrome and left wrist sprain as well
as a prior cervical radiculopathy that rendered her partially disabled. He limited pushing/pulling
and lifting to items weighing up to 10 pounds for no more than four hours each and no more than
four hours of bending/stooping and repetitive movements of the wrists and elbow. On
September 17, 2014 the employing establishment offered appellant a modified position as a city
carrier in accordance with the restrictions noted by Dr. Aprin. The physical requirements of the
position included: standing and walking limited to four hours, bending/stooping not to exceed
four hours, repetitive movement of the wrist/elbows not to exceed four hours, pulling/pushing and
lifting not to exceed 10 pounds, and limited to four hours. Dr. Aprin provided a well-reasoned
medical opinion based on a complete medical background and objective findings.14 Therefore, his
opinion was properly afforded the weight of the evidence.
Subsequent to the suitable work offer, appellant submitted a number of medical reports
which referenced a myriad of conditions, including anxiety. However, none of the medical reports
addressed why appellant would be unable to perform the duties of the suitable work position. The
10

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

11

Federal (FECA) Procedure Manual, Part -- Claim, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5.a (June 2013); see Lorraine C. Hall, 51 ECAB 477 (2000).
12

Gloria G. Godfrey, 52 ECAB 486 (2001).

13

Richard P. Cortes, 56 ECAB 200 (2004).

14

A well-reasoned medical opinion should also be consistent with the findings upon examination. Findings may
be noted during physical examination, laboratory testing, and diagnostic procedures. Sufficient objective data
(findings on examination, test results) should be included in the report to support the medical conclusions. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810.6(a)(2)
(September 2010).

6

Board finds that there was no medical evidence of record showing that the offered position
exceeded appellant’s then-current medical restrictions.15
In her December 19, 2014 report, Dr. Mathew opined that appellant had suffered a
permanent disability due to her work-related injury and was unable to work due to the chronicity
of the symptoms and persistence of neurological deficits. Dr. Charles concurred. The Board has
held that a medical report is of limited probative value on a given medical matter if it contains a
conclusion which is unsupported by medical rationale.16 While both Dr. Mathew and Dr. Charles
opined that appellant was totally disabled, neither physician offered an opinion as to why appellant
was medically disabled from performing the offered position. These physicians also failed to
support their diagnoses with objective findings. As such, their medical reports are of limited
probative value regarding appellant’s medical ability to perform the offered position.
The Board further finds that OWCP complied with its procedural requirements prior to
terminating appellant’s compensation. In the November 12, 2014 notice, OWCP provided
appellant with a 30-day opportunity to accept the modified city carrier position offered by the
employing establishment after informing her that her reasons for initially refusing the position
were not valid. It advised her in a December 16, 2014 letter that her reason for refusing the offered
position were insufficient and that she had 15 additional days to accept the offered position. The
Board finds that OWCP followed the established procedures prior to the termination of
compensation pursuant to section 8106(c)(2).17
For these reasons, the Board finds that OWCP properly terminated appellant’s entitlement
to wage-loss and schedule award compensation, effective February 8, 2015, pursuant to section
8106(c)(2) of FECA as she refused an offer of suitable work.18
Once OWCP establishes that the work offered was suitable, the burden of proof shifts to
the employee who refuses to work to show that such refusal was justified.19 The employee may
then submit new medical evidence to OWCP and request reconsideration. The new medical
evidence must address, with medical rationale, the employee’s ability to perform the offered
position, at the time of the job offer.20 In the instant case, OWCP continued to receive medical
evidence following the termination of appellant’s compensation benefits. In her February 17, 2015
report, Dr. Mathew indicated that appellant’s symptoms were aggravated by prolonged
sitting/standing, repetitive pulling, pushing or lifting affecting her wrists, neck, and hands and
would continue if she worked part time. However, she did not provide a rationalized medical
opinion explaining how or why appellant’s work-related symptoms and current examination

15

See L.D., Docket No. 16-1169 (September 20, 2017).

16

C.M., Docket No. 14-88 (issued April 18, 2014).

17

See C.H., Docket No. 17-0938 (issued November 29, 2017).

18

See generally Maggie L. Moore, supra note 9.

19

See Ronald M. Jones, 48 ECAB 600 (1997).

20

See Lizzie M. Greer, 49 ECAB 681 (1998).

7

findings rendered her totally disabled from performing the offered position, her report is
insufficient to show that the offered position was not medically suitable.21
On appeal counsel contends that Dr. Aprin was unaware of appellant’s preexisting medical
problems. Contrary to counsel’s contentions, however, Dr. Aprin, in his October 1, 2013 report,
noted his review of the August 1, 2013 SOAF as well as appellant’s complete medical record, on
which he based his findings. Counsel also contends on appeal that OWCP’s hearing representative
misunderstood the law and erroneously indicated that only the accepted employment-related
conditions could be considered in relation to the job offer. As noted, OWCP must consider all
preexisting and subsequently-acquired conditions, regardless of etiology, in evaluating the
suitability of an offered position.22
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,23
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.24 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received by OWCP within one year of the date of that decision.25 When a claimant fails to meet
one of the above standards, OWCP will deny the application for reconsideration without reopening
the case for review on the merits.26
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration.
In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She submitted a duplicative copy of her January 26, 2016
statement, which OWCP considered in its June 2, 2016 decision. The assertions and arguments
contained therein were previously addressed by OWCP and do not show a legal error by OWCP

21

See Eileen Chilek, Docket No. 05-1077 (issued November 14, 2005).

22

See id., Richard P. Cortes, supra note 13 (OWCP is required to consider preexisting and subsequently-acquired
conditions in evaluating the suitability of an offered position).
23
Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
24

20 C.F.R. § 10.606(b)(3).

25

Id. at § 10.607(a).

26

Id. at § 10.608(b).

8

or advance a new and relevant legal argument.27 Counsel made the vague allegation that the job
offer required a long commute, but he offered no substantiation of this allegation. While a
reopening of a case may be predicated solely on a legal premise not previously considered, such
reopening is not required where the legal contention does not have a reasonable color of validity.28
The underlying issue in this case pertains to whether appellant submitted medical evidence
establishing that her refusal to accept the suitable work was justified. That is a medical issue which
must be addressed by relevant new medical evidence.29 However, appellant failed to submit any
relevant and pertinent new medical evidence in support of her claim. She submitted duplicative
reports previously of record. While the reports from Dr. Gupta, Dr. Kiyici, and Dr. Bhatnagar
were new to the record and contained additional diagnoses, they are not relevant to the underlying
issue as none of the physicians provided an opinion that appellant was disabled from performing
the offered position. As explained, the underlying issue in this claim is whether the medical
evidence establishes that appellant’s refusal to accept the suitable work was justified. Appellant’s
submissions on reconsideration are not relevant to this underlying medical issue.30 Therefore, this
new evidence is insufficient to warrant reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence. Pursuant to 20 C.F.R. § 10.608, OWCP properly
denied merit review.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits,
effective February 8, 2015, due to her refusal of suitable work under 5 U.S.C. § 8106(c)(2). The
Board further finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

27

The submission of evidence or argument that repeats or duplicates evidence or argument already of record does
not constitute a basis for reopening a case. T.H. Docket Nos. 17-1578 & 17-1651 (issued April 26, 2018); Eugene F.
Butler, 36 ECAB 393, 398 (1984).
28

John F. Critz, 44 ECAB 788, 794 (1993).

29

See Bobbie F. Cowart, 55 ECAB 746 (2004).

30

The Board has held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case. See J.J., Docket No. 16-0555 (issued June 2, 2016); Edward Matthew
Diekemper, 31 ECAB 224 (1979).

9

ORDER
IT IS HEREBY ORDERED THAT the September 20 and June 2, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 21, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

